DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Yang et al. (U.S. Publication No. 2014/0107857 A1) discloses a digitally calibrated voltage regulators for power management.  The steps involve receiving a user requirement for a voltage regulator.  A computer provides a graphical user interface for displaying a virtual representation of a voltage regulator and for accepting a user requirement for the voltage regulator.  The computer automatically determines an internal calibration setting of the voltage regulator that meets the user requirement. The computer simulates operation of the voltage regulator as calibrated with the internal calibration setting. The internal calibration setting is downloaded to the voltage regulator. A calibration controller of the voltage regulator receives the internal calibration setting and outputs digital calibration bits in accordance with the internal calibration setting. The digital calibration bits works in conjunction with interface circuits to adjust circuits of a voltage regulator core to digitally calibrate the voltage regulator.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “receiving a first subset of the plurality of parameters, wherein the first subset comprises a first parameter range and a second parameter range; calculating a second subset of the plurality of parameters based on a preset relational data model and the first subset, wherein the second subset comprises a third parameter range and a fourth parameter range; combining the first subset and second subset to generate automatically generating a plurality of setting combinations of the plurality of parameters, wherein the plurality of parameters has different combination of values in different setting combinations.”


Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim:  “receiving a first subset of the plurality of parameters, wherein the first subset comprises a first parameter range and a second parameter range;
calculating a second subset of the plurality of parameters based on a preset relational data model and the first subset, wherein the second subset comprises a third parameter range and a fourth parameter range;
combining the first subset and second subset to generate automatically generating a plurality of setting combinations of the plurality of parameters, wherein the plurality of parameters has different combination of values in different setting combinations.”

With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim:  “the main module receives a first subset of the plurality of parameters, calculates a second subset of the plurality of parameters based on a preset relational data model and the first subset, and combines the first subset and second subset to generate a plurality of setting combinations of the plurality of parameters.”





Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866